            Case 2:21-cv-00801-CB Document 1 Filed 06/17/21 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DANIELLE GRAY,

               Plaintiff,                          Civil Action No.    2:21-cv-801

       v.

LIFE INSURANCE COMPANY OF NORTH
AMERICA,

               Defendant.

                                         COMPLAINT

       Plaintiff Danielle Gray (“Plaintiff” or “Ms. Gray”) brings this action against Life

Insurance Company of North America (“Defendant” or “LINA”) under the Employee Retirement

Income Security Act (“ERISA”), 29 U.S.C. §§ 1001 et seq. She seeks to remedy the wrongful

termination of long-term disability (“LTD”) benefits under the UPMC Healthcare Benefits Trust,

policy number LK-0980068 (“the Policy”) issued to her former employer UPMC and

underwritten and administered by LINA.

                                          I. PARTIES

       1.      Ms. Gray is a resident of Pittsburgh, Pennsylvania, in this District.

       2.      Ms. Gray spent nine years working as an “HIM Technician,” a.k.a. a health

information technician, for UPMC until becoming disabled in August 2017. As result of

multiple serious health problems, described below, she remains disabled from all work through

the present time.

       3.      As an employee of UPMC, she was insured under the Policy, and a “participant”

within the meaning of ERISA, 29 U.S.C. § 1132(a).
               Case 2:21-cv-00801-CB Document 1 Filed 06/17/21 Page 2 of 15




          4.      LINA is an insurance company and underwriter responsible for paying LTD

benefits under the Policy.

          5.      The Policy is sponsored by UPMC and is an employee benefit plan within the

meaning of ERISA, 29 U.S.C. § 1002(3).

          6.      Pursuant to the Policy, LINA is the “named fiduciary for deciding claims for

benefits under the Plan, and for deciding any appeals of denied claims.”

          7.      LINA is a wholly owned operating subsidiary of Cigna Corporation.

          8.      LINA administered and decided Ms. Gray’s claims for benefits under the “Cigna”

banner.

                                 II. JURISDICTION AND VENUE

          9.      This Court has jurisdiction pursuant to 29 U.S.C. § 1132(e) and (f) and 28 U.S.C.

§ 1331.

          10.     Venue over this action lies in this Court pursuant to 29 U.S.C. § 1132(e)(2).

                                             III. FACTS

                               Ms. Gray became disabled from work

          11.     Ms. Gray worked as an HIM Technician for UPMC for nine years until becoming

disabled in 2017, when she was 36 years old.

          12.     Ms. Gray is a long-time asthma sufferer with a history of emergency department

visits for asthma flares.

          13.     She also has a history of polycystic ovary syndrome (a hormonal disorder) and is

morbidly obese.

          14.     In March of 2017, Ms. Gray underwent a CT scan which showed that she had an

enlarged heart and pulmonary arterial hypertension, or narrowing or the arteries in her lungs.




                                                   2
          Case 2:21-cv-00801-CB Document 1 Filed 06/17/21 Page 3 of 15




       15.     In August of 2017, Ms. Gray went out of work as a result of respiratory problems,

including chest tightness and shortness of breath.

       16.     In September of 2017, Ms. Gray began seeing a pulmonologist, Dr. Donahoe.

       17.     Dr. Donahoe observed that Ms. Gray was reporting increasing shortness of breath

and chest pains.

       18.     Ms. Gray continued to treat with Dr. Donahoe in the fall and winter of 2017, and

in January of 2018.

       19.     Ms. Gray underwent a pulmonary function test on January 4, 2018, the results of

which were reported on February 4 and indicated that she showed a “[v]ery severe airway

obstruction pattern” and was diagnosed with “acute bronchitis.”

       20.     The report further noted that she “stated breathing is very difficult and notes chest

pain over sternum.”

       21.     A sleep study conducted on March 6, 2018 showed that Ms. Gray was suffering

from “severe obstructive sleep apnea.”

       22.     A second pulmonary function test conducted on March 16, 208 showed some

improvement from her January test result, but still reported that Ms. Gray showed “severe airway

obstruction pattern” and she had difficulty in actually testing her breathing capacity.

       23.     In March 2018, Dr. Donahoe observed that Ms. Gray “has severe sleep apnea.”

       24.     In the meantime, Ms. Gray had applied for and received short term disability

benefits for the maximum period of time such benefits were available, from August 30, 2017 to

February 27, 2018.

       25.     As of February 28, 2018, Ms. Gray was eligible for long term disability (“LTD”)

benefits under the Policy to replace her lost earnings.




                                                 3
            Case 2:21-cv-00801-CB Document 1 Filed 06/17/21 Page 4 of 15




        26.    For the first 24 months such benefits were available, a participant is eligible under

the Policy if she is “unable to perform the material duties” of her “Regular Occupation,” i.e., “the

occupation” she “routinely performs at the time the Disability begins.”

        27.    Thereafter, a participant is eligible for LTD benefits only if she “is unable to

perform the material duties of any gainful occupation for which” she “is reasonably fitted by

education, training or experience.”

        28.    Thus, pursuant to the Policy, LINA was potentially obligated to pay Ms. Gray

benefits under the “regular occupation” standard for 24 months.

LINA approves LTD benefits under the Policy’s “Regular Occupation” disability standard

        29.    Ms. Gray made an initial claim for LTD benefits under the “Regular Occupation”

standard applicable to the first 24 months of disability on or around February 2018.

        30.    In its internal “investigation,” concluded on May 24, 2018, LINA approved the

claim and determined that “[t]he medical information on file does support the restriction of no

work as evidenced by pulmonary hypertension, inpatient stay [in April of 2018], abnormal

pulmonary function test more recently that is severe, edema, severe symptoms.”

        31.    Accordingly, by letter dated May 24, 2018, LINA approved Ms. Gray’s LTD

claim, finding her disabled as of August 30, 2017 and awarding benefits effective February 28,

2018.

    Ms. Gray’s health deteriorates; she twice rejects LINA’s lump sum settlement offer

        32.    On June 29, 2018 Ms. Gray underwent surgery to remove a benign mass from her

appendix.

        33.    Following the surgery, she developed an infection of her wound and remained

hospitalized until July 13, 2018.




                                                 4
           Case 2:21-cv-00801-CB Document 1 Filed 06/17/21 Page 5 of 15




        34.     On July 14, 2018, following her discharge, Ms. Gray began receiving home

healthcare visits.

        35.     Her plan of treatment noted that she was “homebound” as a result of her recent

procedure and that her goal was to “be strong enough to get back to work part time.”

        36.     In July, August, and September of 2018 Ms. Gray received regular skilled nursing

visits for wound care, as well as occupational therapy and physical therapy sessions at home in

order to address “lymphedema [that is, fluid retention] in [both legs], weakness, fatigue and

dizziness upon standing.”

        37.     After receiving benefits for several months, LINA contacted Ms. Gray on

December 3, 2018 and offered her a lump sum settlement payment “in full discharge of any

further obligation to pay you monthly benefits under the policy in relation to this claim, past

disability claims and any other claims arising out of or in any way related to this disability.”

        38.     LINA’s lump sum settlement offer represented the value of another 14.7 months

of payments; essentially, the remaining benefits she would receive if she continued to be eligible

for benefits under the “Regular Occupation” standard of disability described above for the full

24-month period such benefits were available.

        39.     Ms. Gray ultimately declined LINA’s lump sum offer on December 14, 2018.

        40.     On April 29, 2019, Ms. Gray once began receiving home healthcare visits as a

result of functional limitations in “endurance,” “ambulation,” and shortness of breath “with

minimal exertion”.

        41.     Her plan of care noted that “there is a normal inability to leave the home requiring

a considerable and taxing effort due to . . . shortness of breath with minimal exertion; requires

frequent rest periods; requires the use of oxygen; use of assistive equipment; decreased muscle




                                                  5
           Case 2:21-cv-00801-CB Document 1 Filed 06/17/21 Page 6 of 15




strength.” The plan also indicated she was a “fall risk” due to “unsteady gait/poor balance.”

       42.     From May through November of 2019, she continued to undergo at home

physical therapy sessions and occupational therapy to address her respiratory problems as well as

severe leg pain resulting from lymphedema.

       43.     Ms. Gray also received skilled nursing visits at her home from July through

November, 2019.

       44.     In the meantime, on September 20, 2019, a LINA representative reached out to

Ms. Gray by phone to discuss its lump sum settlement offer “since,” according to the

representative’s notes of the call, “[Ms. Gray] is approaching the [Any Gainful Occupation] date

in 5 mos wanted to revisit this with her.”

       45.     The representative noted that she reminded Ms. Gray that if she took the

settlement offer, “it is only through remaining mos due to her under [Regular Occupation

standard] based on current med and we’d waive any retro SSDI benefits if awarded.”

       46.     Ms. Gray declined the settlement offer for a second time.

           LINA terminates benefits under the “Any Gainful Occupation” standard
                        based on the evaluation of paid physicians

       47.     On October 4, 2019, LINA wrote to Ms. Gray, informing her that her claim was

approaching the point where the definition of disability changes from the “regular occupation”

definition to the “any gainful occupation” definition.

       48.     Upon LINA’s request, Ms. Gray underwent an “independent medical evaluation,”

or “IME,” on February 18, 2020, which was arranged by a company called MES Solutions

(“MES”).

       49.     The IME was conducted by a local doctor, Dr. Constantino.

       50.     Dr. Constantino was compensated by MES to conduct the examination.



                                                 6
          Case 2:21-cv-00801-CB Document 1 Filed 06/17/21 Page 7 of 15




       51.     LINA in turn paid MES for the IME report.

       52.     In his IME report, Dr. Constantino observed that Ms. Gray “has morbid obesity as

the underlying problem contributing to weakness, difficulty walking without assists, sleep apnea,

diabetes, hypertension, and legedema, which decompensated following a resection of benign

right peritoneal cystic endosalpingosis mass on 6/29/18 that was complicated by wound

infection, abdominal pain with diarrhea, and deconditioning.”

       53.     Dr. Constantino claimed that Ms. Gray “has a very positive review of systems for

multiple complaints suggestive of disability seeking illness behavior and/or anxiety and

depression.”

       54.     He also observed on exam “[u]pper airway persistent noisy breathing” but

concluded that Ms. Gray’s “upper airway noisy breathing may have been intentional to portray

more severe asthma that has not been proven objectively.”

       55.     Dr. Constantino thus opined that “[t]he medical records and examination findings

do not objectively substantiate physical impairments to support a total lack of work capacity.

She is physically capable of sedentary to light DOT exertional full-time work.”

       56.     By letter dated March 5, 2020, LINA informed Ms. Gray that her LTD benefits

would be terminated effective February 28, 2020.

       57.     LINA’s March 5, 2020 denial letter noted that based upon the findings of Dr.

Constantino’s IME, it was concluded that Ms. Gray was not “disabled” because she could

perform a “sedentary” occupation, including that of a “Hospital-Admitting Clerk -2 205-362-

018” and a “Diet Clerk – 245.587-010.”

  LINA upholds its decision to terminate benefits based on the medical record review of a
                          second paid “independent” physician

       58.     On April 28, 2020, Ms. Gray appealed the termination of benefits by email,



                                                7
          Case 2:21-cv-00801-CB Document 1 Filed 06/17/21 Page 8 of 15




writing as follows:

                … I am writing you this letter in hopes of reopening my case for long term
       disability. I am currently dealing with a lot of health issues and currently can’t
       return to my position. I have acute chronic asthma and pulmonary hypertension.
       Even though the doctor who evaluated me said my asthma was upper airways its
       still severe. I recently was hospitalized for this incident. I also have chronic
       abdominal pain from my previous surgery and go to pain clinic to get treated for
       this illness. I currently get upmc home health care. My nurse comes twice a
       week and so does my physical therapy. I still have mobility issues and dealing
       with my lymphodema issues as well. My nurse also helps with my uncontrolled
       diabetes issues and monitoring my hypertension. I also have a surgery coming up
       May 4th to evaluate my acute chronic stomach issues. You can follow up with my
       health issues with my doctors. My mobility issues and pain issues are so severe
       its hard to walk and sit for periods of time. I need help with my basic day to day
       activities such as cooking, laundry, even dressing are a challenge for me. I
       contacted the department of aging for help needed around the house and day to
       day living need because I can not do them on my own. I am asking that you
       please reconsider and I am asking for an appeal in my disability case. I am very
       sick at this time but my doctors are working with me to get better so I can
       eventually return to work.

       59.     LINA referred Ms. Gray’s appeal to its “Disability Appeals Team.”

       60.     On appeal, another doctor hired by MES, Dr. Rea, reviewed Ms. Gray’s medical

record information.

       61.     Dr. Rea’s report, provided by MES to LINA on or around July 22, 2020,

concluded that Ms. Gray was “physically functionally limited from March 5, 2020 continuing.”

       62.     Dr. Rea pointed out that Ms. Gray’s case “involves Chronic Obstructive

Pulmonary Disease (COPD) in the form of asthmas, complicated by pulmonary hypertension and

obesity. Over time, the claimant’s PFTs [pulmonary function tests] lingered in the mid-50s, or

low moderate range bordering on severe, which would begin at 49%. Medical evidence in the

documentation suggests a very high level of deconditioning and debility, also seen in extensive

rehabilitation efforts after elective surgery, which had realized some complications, as well as

minimal efforts causing a sharp shift in physiologic response during exam.”




                                                 8
           Case 2:21-cv-00801-CB Document 1 Filed 06/17/21 Page 9 of 15




       63.     Despite this conclusion, Dr. Rea opined “it would be reasonable to recommend

that the claimant is capable of performing work on a full-time basis of 8 hours per day and 5

days per week or 40 hours each week” subject to limitations on certain activities, including that

her ability to sit was “unrestricted,” that she could stand for “a total of 15 minutes at a time, for a

total of up to 2 hours per 8-hour day,” and that she could walk for “a total of 15 minutes at a

time, for a total of up to 1 hour per 8-hour day.”

       64.     Following his initial report, Dr. Rea completed a series of “addendum review

requests” in response to additional medical information relevant to Ms. Gray’s claim.

       65.     In an addendum dated August 24, 2020, Dr. Rea recounted a phone call with the

nurse working with Dr. Donahoe, who informed him that Ms. Gray was then using

“supplemental Oxygen at night” as a result of a sleep study which showed “significant nocturnal

Oxygen saturation.”

       66.     The call with Natalie, Dr. Donahoe’s nurse, did not change Dr. Rea’s assessment

with respect to Ms. Gray’s limitations.

       67.     In an addendum dated August 27, 2020, Dr. Rea noted that cardiologist Dr. Power

had treated Ms. Gray on August 18, 2020; he summarized Dr. Power’s notes in which the latter

observed that “[o]ver the past few months [Ms. Gray] has been having sharp chest pains. . . . At

times she also complains of heart racing. She has a great deal of difficulty with obesity and

dyspnea on exertion.”

       68.     Dr. Power also noted that Ms. Gray has “[c]ardiomegaly [enlarged heart] on chest

x-ray which is new.”

       69.     The material from Dr. Power did not change Dr. Rea’s assessment; he wrote

“[t]he additional information was from a cardiac standpoint and added to the overall pulmonary-




                                                     9
         Case 2:21-cv-00801-CB Document 1 Filed 06/17/21 Page 10 of 15




related issues, as there was another component added to influence shortness of breath, which was

the driving fact in impairment and consequent limitation. Therefore, my prior determination

remains unchanged.”

       70.     In an addendum dated September 14, 2020, Dr. Rea noted that obstetrician and

gynecologist Dr. Miller had submitted a letter dated August 20, 2020 on behalf of Ms. Gray in

which he noted that she “has multiple medical problems: pulmonary hypertension, right hip

dysplasia, morbid obesity (greater than 390 lbs), low back pain, pulmonary vascular congestion,

chronic SOB, sleep apnea, lymphedema, asthma, chronic abdominal pain, type 2 diabetes,

cervical dysplasia, hypertension, need for nocturnal oxygen (nocturnal hypoxia), and a history of

pelvic endosalpingiosis. She sees multiple physicians and cannot continue to work as a medical

record coordinator at Children’s Hospital. She has multiple agencies that she her in the house.”

       71.     The letter from Dr. Miller did not change Dr. Rea’s assessment; he wrote “COPD

is at a high level and has many compromising factors working against it. There is morbid

obesity. There is OSA, which serves as a separate antagonizing feature, and because of

suboptimal treatment due to treatment noncompliance, pulmonary hypertension is further

exacerbated by untreated OSA. Based on my review of the additional information, my prior

opinion remains unchanged, as the medical records, along with a couple of previous

conversations, attested to the impact of COPD and its co-morbidities, signifying impairment with

consequent limitation.”

       72.     On August 18, 2020 a LINA representative directed MES to have Dr. Rea reach

out to Dr. Donahoe regarding Ms. Gray’s condition, noting that he had previously tried to reach

him at the wrong phone number.




                                               10
            Case 2:21-cv-00801-CB Document 1 Filed 06/17/21 Page 11 of 15




          73.    In an addendum dated September 25, 2020, Dr. Rea recounted a phone

conversation with Dr. Donahoe:

          Dr. Donahoe explained that the claimant has very limited function giving, as an
          example that she could barely walk back and forth in the office without becoming
          symptomatic. There had been chest pain and shortness of breath owing to
          Chronic Obstructive Pulmonary Disease (COPD). Dr. Donahoe added that this
          was not a “terminal” situation, but there was marked dysfunction due to
          symptoms. Dr. Donahoe pointed out that symptoms were further exacerbated by
          obesity and sleep apnea. Dr. Donahoe and the group at Comprehensive Lung
          Center plan to monitor the claimant’s situation and address symptoms with no
          strong expectation that there will be significant clinical improvement.

          74.    The call did not change Dr. Rea’s assessment; he wrote “My discussion with Dr.

Donahoe, in particular, helped to further verify the presence of advanced COPD which, when

coupled with pulmonary hypertension and obesity, create a degree of physical impairment and

consequent limitation, as expressed in the initial review and its addenda.”

          75.    Ultimately, LINA denied Ms. Gray’s appeal by letter dated October 26, 2020,

adopting the restrictions and limitations identified by Dr. Rea and again claiming that Ms. Gray

was not disabled because she would be able to work as a “Hospital Admitting Clerk” or “Diet

Clerk.”

          76.    LINA’s October 26 letter also noted “[w]e are aware that you were recently

referred to pulmonary rehab; however, these records and exams would be considered more recent

medical information and would not address the time frame under investigation.”

          77.    Since the time of LINA’s denial, Ms. Gray now uses supplemental oxygen at

night and through most of the day.

          78.    Ms. Gray’s administrative remedies with respect to her LTD claim have been

exhausted.




                                                 11
            Case 2:21-cv-00801-CB Document 1 Filed 06/17/21 Page 12 of 15




           IV. CLAIM FOR DENIAL OF BENEFITS UNDER ERISA § 502(a)(1)(B)

          79.   The foregoing paragraphs are incorporated herein by reference as if set forth at

length.

          80.   Pursuant to ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B), Ms. Gray may

bring an action to recover benefits due to her under the terms of the Policy, to enforce her rights

under the terms of the Policy, or to clarify her rights to future benefits under the terms of the

Policy.

          81.   ERISA § 404, 29 U.S.C. § 1104 requires that fiduciaries of employee benefit

plans “solely in the interest of the participants and beneficiaries” of the plan.

          82.   ERISA § 503, 29 U.S.C. § 1133 also requires that every employee benefit plan

must: “afford a reasonable opportunity to any participant whose claim for benefits has been

denied for a full and fair review by the appropriate named fiduciary of the decision denying the

claim.”

          83.   In its handling of Ms. Gray’s LTD claim, LINA did not act in her interest.

          84.   Instead, as evidenced by its repeated attempts to get her to release her rights with

respect to her LTD claim in exchange for a lump sum settlement offer, LINA cast itself in an

adversarial position to Ms. Gray.

          85.   The lump sum offer is evidence of LINA’s conflict of interest, in that it sought to

minimize its financial responsibility for Ms. Gray’s claim despite knowing that the severity of

her disability rendered her unable to perform the material duties of any occupation.

          86.   The offer demonstrates that LINA’s interest in controlling the costs of paying

future benefits to her overrode any interest it had in ensuring that Ms. Gray’s claim was properly

administered under the Policy and impacted its decision-making.




                                                  12
          Case 2:21-cv-00801-CB Document 1 Filed 06/17/21 Page 13 of 15




       87.     After Ms. Gray rejected LINA’s settlement offer, it thereafter undertook a review

which was designed to find that she was capable of “any gainful occupation” and therefore that

LINA did not owe her LTD benefits beyond the 24 months “regular occupation” period.

       88.     LINA’s adopted the conclusions of two doctors who were paid by MES, a

company that relies upon business from LINA, and thus has an interest in supplying reviews

which result in finding that LINA does not have to pay benefits.

       89.     Moreover, neither Dr. Constantino nor Dr. Rea provided reasoned or meaningful

assessments of what Ms. Gray could or could not do in light of her various medical conditions.

       90.     For example, Dr. Rea’s acceptance of Dr. Donahoe’s statement that Ms. Gray

“could barely walk back and forth in the office without becoming symptomatic,” which he

pointed out “helped to further verify the presence of advanced COPD,” along with his

assessment that Ms. Gray has “very high level of deconditioning and debility” simply does not

square with his conclusion that she was capable of even sedentary work for a full eight hour day.

       91.     As another example, neither questioned how a claimant whose health in in such a

state that she requires regular at home healthcare could realistically maintain a full-time job.

       92.     LINA compounded this problem by funneling only the assessments of its paid

doctors to a paid “Rehabilitation Specialist,” who identified supposedly available occupations to

Ms. Gray based on solely on a list of the functional limitations (e.g. “sitting is unrestricted,” etc.)

without a meaningful analysis of whether Ms. Gray was capable of performing the job given her

medical conditions.

       93.     For example, the Dictionary of Occupation Titles definition for “Hospital

Admitting Clerk” indicates that consistent talking is a requirement of the position. See

https://occupationalinfo.org/20/205362018.html (“Interviews incoming patient or representative




                                                  13
          Case 2:21-cv-00801-CB Document 1 Filed 06/17/21 Page 14 of 15




and enters information required for admission into computer: Interviews patient or representative

to obtain and record name, address, age, religion, persons to notify in case of emergency,

attending physician, and individual or insurance company responsible for payment of bill.

Explains hospital regulations, such as visiting hours, payment of accounts, and schedule of

charges.”).

       94.     Nevertheless, LINA’s assessment did not take into account whether this would be

possible for someone with what Dr. Rea conceded was suffering from “COPD . . . at a high

level.” See https://copd.net/symptoms/severe-symptoms (noting that severe symptoms of COPD

can cause “difficulty talking”).

       95.     LINA’s method of review was designed to first identify Ms. Gray’s purported

functional capacity—e.g., her ability to sit, stand, etc.—based on a narrow view of her

conditions/symptoms in isolation, without meaningful consideration of the impact of those

conditions/symptoms on her ability to work.

       96.     Based solely on that functional capacity evaluation, LINA then identified so-

called sedentary occupations that ostensibly fit the “any gainful occupation” definition in the

Policy, again without conducting a meaningful analysis of whether Ms. Gray was capable of

performing those jobs given her restrictions.

       97.     By virtue of the above acts, LINA violated ERISA § 404, 29 U.S.C. § 1104, and §

503, 29 U.S.C. § 1133, by breaching its fiduciary duty to her and failing to provide her a “full

and fair review.”

       98.     Notwithstanding that Ms. Gray conclusively demonstrated that she is “Disabled”

under the Policy at all relevant times, LINA wrongfully terminated her benefits.




                                                14
        Case 2:21-cv-00801-CB Document 1 Filed 06/17/21 Page 15 of 15




                                 V. RELIEF REQUESTED

      WHEREFORE, Plaintiff prays that this Court:

      (a)    Grant judgment in her favor and against Defendant on all claims;

      (b)    Order that Defendant pay all benefits due under the Policy from February 28,

             2020 to the date of judgment, including interest thereon;

      (c)    Declare Plaintiff’s rights under the terms of the Policy, and clarify her rights to

             future benefits under the terms of the Policy;

      (d)    Order that Defendant pay the costs of suit, including Plaintiff’s attorneys’ fees

             and costs pursuant to 29 U.S.C. § 1132(g); and

       (e)   Award all such other and further relief as this Court deems just and proper.

Dated: June 17, 2021                             Respectfully submitted,

                                                  s/ Tybe A. Brett
                                                 Tybe A. Brett, Esq., PA I.D. 30064
                                                 tbrett@fdpklaw.com
                                                 Ruairi McDonnell, Esq., PA I.D. 316998
                                                 rmcdonnell@fdpklaw.com
                                                 FEINSTEIN DOYLE PAYNE
                                                   & KRAVEC, LLC
                                                 Law & Finance Building, Suite 1300
                                                 429 Fourth Avenue
                                                 Pittsburgh, PA 15219
                                                 T.: (412) 281-8400
                                                 F.: (412) 281-1007

                                                 Attorneys for Plaintiff Danielle Gray




                                               15
